UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2017 Date of reporting period:	September 30, 2016 Item 1. Schedule of Investments: Putnam International Value Fund The fund's portfolio 9/30/16 (Unaudited) COMMON STOCKS (98.4%) (a) Shares Value Aerospace and defense (1.0%) Airbus Group SE (France) 24,596 $1,487,594 Airlines (1.0%) Japan Airlines Co., Ltd. (Japan) 50,800 1,495,501 Automobiles (3.6%) Fiat Chrysler Automobiles NV (Italy) 224,136 1,422,574 Nissan Motor Co., Ltd. (Japan) 302,200 2,959,320 Yamaha Motor Co., Ltd. (Japan) 56,300 1,139,642 Banks (15.5%) Australia & New Zealand Banking Group, Ltd. (Australia) 154,372 3,277,866 Bank of Ireland (Ireland) (NON) 4,339,308 906,668 Danske Bank A/S (Denmark) 45,326 1,322,598 DNB ASA (Norway) 69,868 915,015 ING Groep NV GDR (Netherlands) 385,473 4,758,895 Lloyds Banking Group PLC (United Kingdom) 762,155 538,881 Metro Bank PLC (United Kingdom) (NON) (S) 40,336 1,443,492 Mizuho Financial Group, Inc. (Japan) 727,000 1,214,667 Natixis SA (France) 196,210 914,491 Permanent TSB Group Holdings PLC (Ireland) (NON) 279,726 645,743 Skandinaviska Enskilda Banken AB (Sweden) 117,168 1,177,307 Societe Generale SA (France) 57,290 1,980,899 Sumitomo Mitsui Financial Group, Inc. (Japan) 67,700 2,281,689 Swedbank AB Class A (Sweden) 55,275 1,298,951 Virgin Money Holdings UK PLC (United Kingdom) 306,993 1,238,292 Beverages (1.2%) Anheuser-Busch InBev SA/NV (Belgium) 14,255 1,867,156 Building products (0.8%) Compagnie De Saint-Gobain (France) 26,962 1,165,170 Capital markets (1.1%) Credit Suisse Group AG (Switzerland) 59,002 771,915 UBS Group AG (Switzerland) 70,636 961,929 Chemicals (2.2%) Akzo Nobel NV (Netherlands) 23,694 1,604,717 LANXESS AG (Germany) 21,312 1,323,927 Yara International ASA (Norway) 11,941 396,709 Communications equipment (1.1%) Nokia OYJ (Finland) 291,565 1,686,449 Construction and engineering (1.9%) Vinci SA (France) 37,640 2,880,309 Construction materials (1.5%) CRH PLC (Ireland) 38,705 1,294,160 LafargeHolcim, Ltd. (Switzerland) 18,271 987,367 Diversified financial services (2.0%) Challenger, Ltd. (Australia) 265,219 2,069,720 Eurazeo SA (France) 18,126 1,051,485 Diversified telecommunication services (4.8%) BCE, Inc. (Canada) 28,700 1,325,457 Com Hem Holding AB (Sweden) 87,189 805,950 Nippon Telegraph & Telephone Corp. (Japan) 55,700 2,543,841 Spark New Zealand, Ltd. (New Zealand) 672,935 1,769,557 Telecom Italia SpA RSP (Italy) 1,402,040 951,288 Electric utilities (1.2%) SSE PLC (United Kingdom) 94,326 1,917,046 Electronic equipment, instruments, and components (0.8%) Murata Manufacturing Co., Ltd. (Japan) 9,800 1,278,253 Equity real estate investment trusts (REITs) (1.7%) Hibernia REIT PLC (Ireland) 1,202,237 1,850,229 Japan Hotel REIT Investment Corp (Japan) 870 691,074 Viva Energy REIT (Australia) (NON) 86,434 158,765 Food and staples retail (0.9%) Seven & i Holdings Co., Ltd. (Japan) 28,700 1,356,357 Food products (3.3%) Barry Callebaut AG (Switzerland) 1,204 1,599,963 Kerry Group PLC Class A (Ireland) 25,455 2,120,595 Orkla ASA (Norway) 127,628 1,318,649 Hotels, restaurants, and leisure (0.5%) Dalata Hotel Group PLC (Ireland) (NON) 185,887 856,146 Household durables (0.6%) Panasonic Corp. (Japan) 92,100 921,530 Household products (0.7%) Henkel AG & Co. KGaA (Preference) (Germany) 8,075 1,097,597 Industrial conglomerates (2.1%) Siemens AG (Germany) 28,416 3,326,178 Insurance (7.9%) Admiral Group PLC (United Kingdom) 25,572 679,144 AIA Group, Ltd. (Hong Kong) 330,400 2,213,717 Allianz SE (Germany) 7,863 1,166,826 AXA SA (France) 100,093 2,129,602 Chubb, Ltd. 15,886 1,996,076 Prudential PLC (United Kingdom) 143,448 2,540,734 SCOR SE (France) 47,200 1,467,121 Media (2.6%) Liberty Global PLC Ser. C (United Kingdom) (NON) 36,100 1,192,744 WPP PLC (United Kingdom) 123,014 2,892,324 Metals and mining (2.2%) Glencore PLC (United Kingdom) (NON) 311,879 857,599 JFE Holdings, Inc. (Japan) 53,900 785,896 Rio Tinto PLC (United Kingdom) 51,507 1,718,756 Multi-utilities (1.5%) RWE AG (Germany) (NON) 13,328 229,596 Veolia Environnement SA (France) 88,215 2,031,473 Oil, gas, and consumable fuels (6.5%) EnCana Corp. (Canada) 133,200 1,391,952 Royal Dutch Shell PLC Class A (United Kingdom) 111,439 2,775,350 Royal Dutch Shell PLC Class B (United Kingdom) 63,207 1,636,057 Suncor Energy, Inc. (Canada) 93,300 2,590,027 Total SA (France) 36,172 1,713,527 Personal products (1.6%) Shiseido Co., Ltd. (Japan) 30,000 793,343 Unilever NV ADR (Netherlands) 37,851 1,746,505 Pharmaceuticals (10.1%) Astellas Pharma, Inc. (Japan) 213,700 3,337,335 AstraZeneca PLC (United Kingdom) 40,493 2,626,348 Bayer AG (Germany) 16,292 1,636,713 Novartis AG (Switzerland) 38,725 3,045,383 Sanofi (France) 64,410 4,894,088 Real estate management and development (2.1%) Mitsubishi Estate Co., Ltd. (Japan) 57,000 1,068,595 Mitsui Fudosan Co., Ltd. (Japan) 61,000 1,298,855 Sumitomo Realty & Development Co., Ltd. (Japan) 34,000 880,862 Road and rail (0.6%) ComfortDelgro Corp., Ltd. (Singapore) 473,600 980,998 Software (1.0%) Nintendo Co., Ltd. (Japan) 5,800 1,534,716 Technology hardware, storage, and peripherals (1.3%) Lenovo Group, Ltd. (China) 1,466,000 978,883 Samsung Electronics Co., Ltd. (South Korea) 711 1,036,245 Tobacco (3.7%) Japan Tobacco, Inc. (Japan) 71,000 2,900,709 Philip Morris International, Inc. 28,600 2,780,492 Trading companies and distributors (3.3%) ITOCHU Corp. (Japan) 93,200 1,167,513 Mitsubishi Corp. (Japan) 114,100 2,593,602 Wolseley PLC (United Kingdom) 22,583 1,274,750 Transportation infrastructure (1.8%) Aena SA (Spain) 12,997 1,917,003 Sumitomo Warehouse Co., Ltd. (The) (Japan) 167,000 888,834 Wireless telecommunication services (2.7%) KDDI Corp. (Japan) 32,800 1,009,340 Vodafone Group PLC (United Kingdom) 1,092,340 3,139,616 Total common stocks (cost $144,715,835) SHORT-TERM INVESTMENTS (2.8%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.67% (d) Shares 1,372,787 $1,372,787 Putnam Short Term Investment Fund 0.51% (AFF) Shares 2,327,634 2,327,634 State Street Institutional Liquid Reserves Fund Trust Class 0.34% (P) Shares 250,000 250,000 U.S. Treasury Bills 0.294%, 11/25/16 $140,000 139,966 U.S. Treasury Bills 0.291%, 11/10/16 (SEGSF) 39,000 38,992 U.S. Treasury Bills 0.271%, 11/3/16 (SEGSF) 151,000 150,974 Total short-term investments (cost $4,280,310) TOTAL INVESTMENTS Total investments (cost $148,996,145) (b) FORWARD CURRENCY CONTRACTS at 9/30/16 (aggregate face value $57,987,820) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 10/19/16 $4,329,667 $4,137,168 $192,499 British Pound Buy 12/21/16 2,490,551 2,560,031 (69,480) Canadian Dollar Sell 10/19/16 1,385,518 1,400,119 14,601 Hong Kong Dollar Buy 11/16/16 928,072 928,849 (777) Barclays Bank PLC Canadian Dollar Sell 10/19/16 761,788 772,149 10,361 Euro Sell 12/21/16 194,140 192,661 (1,479) Hong Kong Dollar Buy 11/16/16 2,099,931 2,100,544 (613) Japanese Yen Sell 11/16/16 1,024,102 1,020,321 (3,781) Swiss Franc Sell 12/21/16 803,502 793,071 (10,431) Citibank, N.A. British Pound Buy 12/21/16 3,128,639 3,198,976 (70,337) Danish Krone Sell 12/21/16 148,612 147,544 (1,068) Euro Sell 12/21/16 3,230,139 3,211,912 (18,227) Japanese Yen Buy 11/16/16 1,045,210 1,038,036 7,174 Credit Suisse International Australian Dollar Buy 10/19/16 1,247,454 1,246,667 787 Australian Dollar Sell 10/19/16 1,247,454 1,248,805 1,351 New Zealand Dollar Sell 10/19/16 257,315 251,756 (5,559) Norwegian Krone Buy 12/21/16 1,018,256 973,002 45,254 Swedish Krona Buy 12/21/16 2,169,502 2,167,414 2,088 Goldman Sachs International Chinese Yuan Sell 11/16/16 880,714 884,379 3,665 Japanese Yen Buy 11/16/16 3,100,235 3,079,251 20,984 JPMorgan Chase Bank N.A. British Pound Buy 12/21/16 1,647,731 1,693,432 (45,701) Canadian Dollar Sell 10/19/16 351,659 356,522 4,863 Euro Sell 12/21/16 37,768 37,489 (279) Japanese Yen Sell 11/16/16 469,633 471,675 2,042 New Zealand Dollar Sell 10/19/16 1,217,515 1,191,339 (26,176) Norwegian Krone Sell 12/21/16 1,949,447 1,863,546 (85,901) Singapore Dollar Buy 11/16/16 1,033,118 1,034,684 (1,566) South Korean Won Sell 11/16/16 1,040,924 1,031,065 (9,859) Swiss Franc Sell 12/21/16 2,784,697 2,748,680 (36,017) State Street Bank and Trust Co. Australian Dollar Buy 10/19/16 2,022,598 1,963,935 58,663 British Pound Sell 12/21/16 46,996 48,097 1,101 Canadian Dollar Sell 10/19/16 982,708 996,094 13,386 Euro Sell 12/21/16 580,277 575,905 (4,372) Israeli Shekel Buy 10/19/16 1,176,224 1,141,363 34,861 Japanese Yen Buy 11/16/16 652,754 661,209 (8,455) Swedish Krona Sell 12/21/16 921,759 921,384 (375) Swiss Franc Sell 12/21/16 316,271 312,132 (4,139) UBS AG Australian Dollar Buy 10/19/16 1,994,977 1,992,237 2,740 Australian Dollar Sell 10/19/16 1,994,977 1,936,985 (57,992) Canadian Dollar Sell 10/19/16 1,067,630 1,082,177 14,547 Euro Sell 12/21/16 289,180 287,472 (1,708) Swiss Franc Buy 12/21/16 3,710,860 3,663,830 47,030 WestPac Banking Corp. Canadian Dollar Sell 10/19/16 615,498 623,913 8,415 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2016 through September 30, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $154,354,468. (b) The aggregate identified cost on a tax basis is $149,406,221, resulting in gross unrealized appreciation and depreciation of $22,937,074 and $16,154,120, respectively, or net unrealized appreciation of $6,782,954. (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Cash Collateral Pool, LLC and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Cash Collateral Pool, LLC* $964,043 $2,923,625 $2,514,881 $— $1,372,787 Putnam Short Term Investment Fund** 1,413,513 8,739,383 7,825,262 4,022 2,327,634 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $1,372,787, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $1,300,909. Certain of these securities were sold prior to the close of the reporting period. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $283,222 to cover certain derivative contracts. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): Japan 22.1% United Kingdom 17.1 France 14.0 Germany 5.7 Netherlands 5.2 Ireland 5.0 United States 4.8 Switzerland 4.8 Australia 3.6 Canada 3.4 Sweden 2.1 Norway 1.7 Italy 1.5 Hong Kong 1.4 Spain 1.2 Belgium 1.2 New Zealand 1.1 Finland 1.1 Denmark 0.9 South Korea 0.7 Singapore 0.6 China 0.6 Other 0.2 Total 100.0% Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $286,995 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $119,984 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $6,363,788 $5,020,492 $— Consumer staples 12,530,957 5,050,409 — Energy 10,106,913 — — Financials 29,906,064 11,057,659 — Health care 12,202,532 3,337,335 — Industrials 12,051,004 7,126,448 — Information technology 1,686,449 4,828,097 — Materials 8,183,235 785,896 — Real estate 2,008,994 3,939,386 — Telecommunication services 6,222,311 5,322,738 — Utilities 4,178,115 — — Total common stocks — Short-term investments 2,577,634 1,702,719 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $22,120 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts 486,412 464,292 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Goldman Sachs International JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# 207,100 10,361 7,174 49,480 24,649 6,905 108,011 64,317 8,415 486,412 Total Assets $207,100 $10,361 $7,174 $49,480 $24,649 $6,905 $108,011 $64,317 $8,415 $486,412 Liabilities: Forward currency contracts# 70,257 16,304 89,632 5,559 — 205,499 17,341 59,700 — 464,292 Total Liabilities $70,257 $16,304 $89,632 $5,559 $— $205,499 $17,341 $59,700 $— $464,292 Total Financial and Derivative Net Assets $136,843 $(5,943) $(82,458) $43,921 $24,649 $(198,594) $90,670 $4,617 $8,415 $22,120 Total collateral received (pledged)##† $136,843 $— $— $— $— $(119,984) $90,670 $— $— Net amount $— $(5,943) $(82,458) $43,921 $24,649 $(78,610) $— $4,617 $8,415 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 28, 2016 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: November 28, 2016
